Holmes, Judge,
delivered the opinion of the court.
In this case, the error complained of consists in the striking out of a part of the defendant’s answer. The suit was upon a negotiable promissory note. This portion of the answer set up as a defence some indistinct verbal understanding as to. the time when the note should be paid, depending upon the payee removing certain squatters off the land for the purchase money of which the note was given. The land had been conveyed to the defendant, but the squatters had not been removed. This was no such agreement as could alter or vary the terms of the written instrument. If there were any such agreement, it might be made the ground of an action for damages, but it was no defence to the action on the note — Bridge v. Tierman, 36 Mo. 439. There was no error in striking out the answer.
The judgment will be affirmed, with ten per cent, damages.
The other judges concur.
Motion for rehearing overruled.